                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


PATRICK WHITE,                                 )
                       Plaintiff,              )
                                               )
v.                                             )       JUDGMENT
                                               )       5:19-CV-454-FL
TRANS UNION                                    )
                       Defendant.              )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the Memorandum and Recommendation of the United States Magistrate Judge, to
which no objections were filed.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
January 15, 2020, and for the reasons set forth more specifically therein, that this action is dismissed
WITHOUT PREJUDICE.

This Judgment Filed and Entered on January 15, 2020, and Copies To:
Patrick White (via U.S. Mail) 70 Briar Oak Court, Sanford, NC 27332

January 15, 2020                       PETER A. MOORE, JR., CLERK
                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk
